On Motion for Rehearing.
The contention of counsel for plaintiff in error that a dispossessory warrant under Code § 61-301 afforded the plaintiff an adequate remedy at law, and that a court of equity was without jurisdiction, is without merit. Where, as here, it is stipulated in the record, the petition alleges, and the answer admits, that the relationship of landlord and tenant does not exist between the plaintiff and the defendant, a dispossessory warrant is not an available remedy at law to the plaintiff. Watson v. Toliver, 103 Ga. 123 (29 S. E. 614); Allen v. Allen, 154 Ga. 581 (1) (115 S. E. 17); Patterson v. Barron, 177 Ga. 159 (169 S. E. 899); Hightower v. Phillips, 184 Ga. 532, 535 (192 S. E. 26); Harden v. Weaver, 184 Ga. 652, 656 (192 S. E. 384); Wright v. Roseman, 209 Ga. 176 (71 S. E. 2d 426).

Motion for rehearing denied.